DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 11/09/2020 was reviewed and the listed references were noted.  

Drawings
The 14 page drawings have been considered and placed on record in the file.

Status of Claims
Claims 21-45 are pending.  Claims 1-20 are canceled.


Double Patenting
Non-statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Claims 21-45 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of parent U.S. Patent No. 10,867,159.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in every aspect than the claims in the above-listed parent U.S. patents and are therefore obvious variants thereof. 

As an example, the following is a chart comparing independent Claim 21 of the instant application to independent Claim 1 of the parent U.S. Patent No.: 10,867,159:
Claim 21:  Instant Application
Claim 1: U.S. Patent No.: 10,867,159
An electronic device comprising: 

at least one light source configured to project light onto a user's palm; 

a palm biometric image sensor configured to sense light reflected from the user's palm when the user's palm is spaced from the palm biometric image sensor; and 

a controller coupled to the palm biometric image sensor and configured to 

determine an orientation offset of the user's palm, 

determine a surface distortion of the user's palm, 

determine palm vein data of the user's palm, and 

perform a biometric authentication of the user based upon the orientation offset, the surface distortion and comparing the palm vein data to stored palm vein data.
 An electronic device comprising: 
a display layer comprising light transmissive portions and non-transmissive portions; 

at least one light source comprising a dot projector configured to project a plurality of dot images on a surface of a user's palm; 

a palm biometric image sensor layer beneath the display layer and configured to sense an image of the user's palm spaced above the display layer based upon light reflected from the user's palm passing through the light transmissive portions of the display layer; and 

a controller configured to 

capture image data from the user's palm in cooperation with the palm biometric image sensor layer, 

determine an orientation offset of the user's palm based upon distortion of the plurality of dot images from the image data, 

determine a surface distortion of the user's palm based upon matching palm crease data of the user's palm extracted from the image data, 

determine palm vein data from the image data by extracting vein patterns of the user's palm based upon the matching palm crease data, and 

perform a biometric authentication of the user's palm based upon comparing the palm vein data to stored palm vein data, correction of the image data for the orientation offset, and the surface distortion.


Allowable Subject Matter
Claims 21-45 are not rejected over prior art and will be allowed once the above-described non-statutory double patenting is overcome.  The following is a statement of reasons for the indication of allowable subject matter: consider Claim 21, Haddick et al. (US 2013/0127980) discloses a finger/palm print system as a biometric device (Haddick, Paragraph [0889] and Fig. 48), which obtains biometric data of a finger or palm of a user for analysis and authentication (Haddick, Paragraph [0901] and Fig. 51).  Although Haddick discloses the possibility of significant distortion in its generation of the required image data (Haddick, Paragraph [0895]), it does not explicitly disclose accounting for distortion in the image data of the palm surface for its authentication device.  However, in an analogous field of endeavor, Setlak et al. (US 6,795,569) discloses a process of biometric authentication which includes accounting for distortion of the image of the finger surface in plurality of acquired data sets (Setlak, Column 3, lines 1-4).  In addition, although Setlak discloses  “Fingerprint image information from the fingerprint sensor 30 is first processed in the feature location data set generator 40 which generates the data sets for a predetermined number of finger placements, with each placement being slightly offset from the prior placement.” (Setlak, Column 4, lines 65-67 and Column 5, lines 1 and 2).  However, none of the cited prior art of record, alone or in combination, provides a motivation to teach “perform a biometric authentication of the user based upon the orientation offset, the surface distortion and comparing the palm vein data to stored palm vein data.”  Independent Claims 32 and 40 include the above-described allowable subject matter.  Finally, dependent claims 22-31, 33-39, and 41-45 are not rejected over prior art because of their dependent nature to the claims with allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-36383836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Siamak Harandi/Primary Examiner, Art Unit 2662